Exhibit 10.4
INVESTOR’S RIGHTS AGREEMENT
between
THORATEC CORPORATION
and
HEARTWARE INTERNATIONAL, INC.
Dated as of February 12, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1 Definitions
    1    
2 Corporate Governance
    3    
3 Legends; Securities Law Compliance
    4    
4 Registration Rights
    4    
5 Indemnification
    15    
6 Miscellaneous
    19    

i



--------------------------------------------------------------------------------



 



INVESTOR’S RIGHTS AGREEMENT
INVESTOR’S RIGHTS AGREEMENT, dated as of February 12, 2009 (this “Agreement”),
by and among HEARTWARE INTERNATIONAL, INC., a Delaware corporation (the
“Company”), and THORATEC CORPORATION, a California corporation (the “Investor”).
WITNESSETH:
WHEREAS, reference is made to that certain Loan Agreement, dated as of
February 12, 2009 among the Company, as borrower, all of the subsidiaries of
Company, as guarantors, and the Investor, as lender (as amended, amended and
restated, extended or otherwise modified from time to time, the “Loan
Agreement”);
WHEREAS, the Convertible Loans are convertible into shares of Common Stock as
provided in the Loan Agreement; and
WHEREAS, the parties believe that it is in the best interests of the Company and
its stockholders to set forth their agreements on certain matters regarding the
Investor’s ownership and rights with respect to Common Stock of the Company
beneficially owned by the Investor from and after the time of any conversion of
any Convertible Loans.
NOW, THEREFORE, in consideration of the mutual covenants and obligations set
forth in this Agreement, and intending to be legally bound, the parties agree as
follows:

1   Definitions

  1.1   Definitions of Certain Terms

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed thereto in the Loan Agreement.
For purposes of this Agreement, the following terms have the indicated meanings:
“Agreement” is defined in the preamble to this Agreement.
“ASIC” means the Australian Securities and Investments Commission.
“Board” means the board of directors of the Company.
“Bylaws” means the Bylaws of the Company, as amended from time-to-time (or any
similar governing document of any successor).
“Certificate of Incorporation” means the Certificate of Incorporation of the
Company, as amended from time-to-time (or any similar governing document of any
successor).
“Common Stock” means the common stock, par value $0.001 per share, of the
Company.
“Company” is defined in the preamble to this Agreement.

1



--------------------------------------------------------------------------------



 



“Company Indemnified Parties” is defined in Section 5.1.1.
“Convertible Loans” means, collectively, the Convertible Portion of the Loans
and any Escrow Funds delivered for conversion in accordance with Section 2.10 or
Section 2.11, as applicable, of the Loan Agreement.
“Corporations Act” means the Australian Corporations Act 2001 (Cth), as amended
and the Corporations Regulations made under it.
“Definitive Agreement” means the Agreement and Plan of Merger, dated as of
February 12, 2009 by and among the Investor, Thomas Merger Sub I, Inc., Thomas
Merger Sub II, Inc. and the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.
“Indemnified Party” is defined in Section 5.1.3.
“Indemnifying Party” is defined in Section 5.1.3.
“Investor” is defined in the preamble to this Agreement.
“Investor’s Counsel” is defined in Section 4.3.5.
“Investor Indemnified Parties” is defined in Section 5.1.2.
“Loan Agreement” is defined in the preamble to this Agreement.
“Piggyback Registration Statement” is defined in Section 4.2.1.
“register”, “registered” and “registration” refer to a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such registration
statement.
“Registrable Securities” means (i) any and all Common Stock issued or issuable
from time to time upon conversion of the Convertible Loans and (ii) any Common
Stock issued or issuable in respect of the securities described in clause
(i) above, or this clause (ii), upon any stock split, stock dividend,
recapitalization, reclassification, merger, consolidation or similar event;
provided that, such Common Stock shall cease to be Registrable Securities when a
registration statement covering such Common Stock has been declared effective
under the Securities Act by the SEC and such Common Stock has been disposed of
pursuant to such effective registration statement.
“Registration Expenses” is defined in Section 4.4.1.
“Registration Statement” means a registration statement including the prospectus
and other documents filed with the SEC to effect a registration under the
Securities Act.
“Resale Effectiveness Period” is defined in Section 4.1.1.

2



--------------------------------------------------------------------------------



 



“Resale Shelf Registration Statement” is defined in Section 4.1.1.
“SEC” means the United States Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder.
“Subsequent Shelf Registration” is defined in Section 4.1.2.
“Termination Date” means the date, if any, upon which the Definitive Agreement
is terminated in accordance with its terms.

  1.2   Headings; Table of Contents

Headings and table of contents should be ignored in construing this Agreement.

  1.3   Interpretation

The definitions in Section 1.1 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including”, and words of similar import, shall not be
limiting and shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall.” The word “property” shall be construed to refer to any and all
rights and interests in tangible and intangible assets and properties of any
kind whatsoever, whether real, personal or mixed, including cash, securities,
Equity Interests, accounts and contract rights. The words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision of this Agreement
unless the context shall otherwise require. All references herein to Sections
shall be deemed references to Sections of this Agreement unless the context
shall otherwise require. Except as otherwise expressly provided herein, any
definition of, or reference to, any agreement, instrument or document in this
Agreement shall mean such agreement, instrument or document as amended,
restated, supplemented or otherwise modified from time to time (subject to any
restrictions on such amendments, restatements, supplements or modifications set
forth herein).

2  Corporate Governance

  2.1   Neither the Certificate of Incorporation nor the Bylaws shall be amended
in a manner inconsistent with the terms of this Agreement without the prior
written consent of the Investor.

  2.2   The Company shall not enter into any contract, agreement or arrangement
or take any action which would limit or materially delay the Company’s
performance of its obligations hereunder.

3



--------------------------------------------------------------------------------



 



3   Legends; Securities Law Compliance

  3.1   Each certificate representing Registrable Securities that is restricted
stock as defined in Rule 144 under the Securities Act shall bear the following
legend:         “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED
OF UNLESS SUCH DISPOSITION IS PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION THEREFROM.”

  3.2   When (i) any Registrable Securities have been registered under the
Securities Act and such Registrable Securities have been sold pursuant to such
registration or (ii) any Registrable Securities have been sold pursuant to
Rule 144 under the Securities Act or are eligible to be sold pursuant to such
rule without volume limitations or other restrictions, the holder of such
Registrable Securities shall be entitled to exchange the certificate
representing such Registrable Securities for a certificate not bearing the
legend required by Section 3.1.

4   Registration Rights

  4.1   Shelf Registration

  4.1.1   If the Company shall receive at any time after the Termination Date a
written request from the Investor to file a registration statement on Form S-3
or an equivalent form or forms covering the registration of the Registrable
Securities, the Company will use its commercially reasonable efforts to file,
within thirty (30) days after the receipt of such request, a registration
statement on Form S-3 or any equivalent form or forms (the “Resale Shelf
Registration Statement”) and shall use its commercially reasonable efforts to
cause such Resale Shelf Registration Statement to be declared effective by the
SEC as soon as reasonably practicable after the filing thereof, and such Resale
Shelf Registration Statement (i) will be a “shelf” registration statement
providing for the registration, and the sale on a continuous or delayed basis,
of all of the Registrable Securities pursuant to Rule 415 under the Securities
Act and (ii) will not provide for the registration, and the sale on a continuous
or delayed basis, of any Common Stock other than the Registrable Securities.
Upon filing a Resale Shelf Registration Statement, the Company will, if
applicable, use its commercially reasonable efforts to keep such Resale Shelf
Registration Statement effective with the SEC for nine months following the date
of the initial effectiveness of the Resale Shelf Registration Statement;
provided that such nine month period shall be extended by any period or periods
of time during which the Resale Registration Statement (taken together with any
Subsequent Shelf Registration) is unavailable for sales of Registrable

4



--------------------------------------------------------------------------------



 



      Securities, whether as provided in Section 4.1.2, Section 4.5 or otherwise
(such nine month period, as extended, the “Resale Effectiveness Period”).

  4.1.2   If any Resale Shelf Registration Statement or subsequent Registration
Statement (a “Subsequent Shelf Registration”) ceases to be effective under the
Securities Act for any reason at any time within the Resale Effectiveness
Period, including the expiration thereof, the Company shall use its commercially
reasonable efforts to cause such Resale Shelf Registration Statement or
Subsequent Shelf Registration, respectively, to again become effective under the
Securities Act (including obtaining the prompt withdrawal of any order
suspending the effectiveness of such Resale Shelf Registration Statement), and
in any event shall within thirty (30) days of such cessation of effectiveness,
amend such Resale Shelf Registration Statement or Subsequent Shelf Registration,
respectively, in a manner reasonably expected to obtain the withdrawal of any
order suspending the effectiveness of such Resale Shelf Registration Statement
or Subsequent Shelf Registration, respectively, or file an additional
registration statement providing for the registration, and the sale on a
continuous or delayed basis, of all of the Registrable Securities pursuant to
Rule 415 under the Securities Act; provided that such Subsequent Shelf
Registration will not provide for the registration, and the sale on a continuous
or delayed basis, of any Common Stock other than the Registrable Securities. If
a Subsequent Shelf Registration is filed, the Company shall use its commercially
reasonable efforts to (x) cause such Subsequent Shelf Registration to become
effective under the Securities Act as soon as reasonably practicable after such
filing and (y) keep such Subsequent Shelf Registration (or another Subsequent
Shelf Registration) continuously effective with the SEC at all times during the
Resale Effectiveness Period. Any such Subsequent Shelf Registration shall be a
registration statement on Form S-3 to the extent that the Company is eligible to
use such form. For the avoidance of doubt, the Company shall not be required to
maintain a Resale Shelf Registration Statement or Subsequent Shelf Registration
after the end of the Resale Effectiveness Period.     4.1.3   If for any reason
the Company is unable to qualify as a registrant to register the Registrable
Securities on Form S-3 or any equivalent form or forms or any similar
registration in accordance with Section 4.1.1 or Section 4.1.2, as applicable,
the Company shall use commercially reasonable efforts to file a registration
statement on Form S-1 or any equivalent form or forms within thirty (30) days of
such failure to qualify in order to provide for the registration of such
Registrable Securities for resale by the Investor in accordance with any
reasonable method of distribution elected by the Investor.

5



--------------------------------------------------------------------------------



 



  4.1.4   If the Investor intends that any Registrable Securities covered by any
registration pursuant to Section 4.1 shall be distributed by means of an
underwritten offering, the Investor will so advise the Company. In such event,
the managing underwriter to administer the offering will be chosen by the
Investor, subject to the prior written consent of the Company, such consent not
to be unreasonably withheld, conditioned or delayed. Unless otherwise mutually
agreed by the Company and the Investor, the Company and the Investor shall enter
into an underwriting agreement in such reasonable and customary form as shall
have been negotiated and agreed to by the Company with the underwriter or
underwriters selected for such underwriting. If the Investor disapproves of the
terms of the underwriting, the Investor may promptly elect to withdraw therefrom
by written notice to the Company and the managing underwriter.     4.1.5   If
the managing underwriter in any underwritten offering pursuant to this
Section 4.1, advises the Company that in its reasonable opinion the number of
securities requested by the Investor to be included in such distribution exceeds
the number which can be sold without adversely affecting the marketability of
such offering (including an adverse effect on the per share offering price), the
Investor will include in such distribution only such number of securities that
in the reasonable opinion of such underwriter can be sold without adversely
affecting the marketability of the offering (including an adverse effect on the
per share offering price).     4.1.6   Notwithstanding the foregoing, if the
Company shall furnish to the Investor a certificate signed by the Chief
Executive Officer of the Company stating that in the good faith judgment of the
Board it would be detrimental to the Company and its stockholders for such
Resale Shelf Registration Statement to be filed, the Company shall have the
right to defer such filing for a period of not more than sixty (60) days after
receipt of the request by the Investor; provided, however, that the Company
shall not register any securities for the account of itself or any other
stockholder during such sixty (60) day period.     4.1.7   In addition, the
Company shall not be obligated to effect or to take any action to effect, any
registration pursuant to this Section 4.1 after the Company has effected one
(1) registration pursuant to this Section 4.1; provided, however, that such
registration has been declared or ordered effective and has been available for
sales of Registrable Securities for the entire Resale Effectiveness Period.

  4.2   Piggyback Registrations

  4.2.1   Whenever the Company proposes to register any of its Common Stock in
connection with an underwritten public offering of such securities solely for
cash, other than a registration on Form S-4 or Form S-8 (or any successor form),
and the registration form to be filed may be used for the

6



--------------------------------------------------------------------------------



 



      registration or qualification for distribution of Registrable Securities
by the Company, the Company will give prompt written notice to the Investor of
its intention to effect such a registration (but in no event less than ten
(10) Business Days prior to the anticipated filing date) and, subject to
Section 4.2.3, will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
from the Investor within ten (10) Business Days after the date of the Company’s
notice (a “Piggyback Registration Statement”). The Investor may withdraw its
Registrable Securities from such Piggyback Registration Statement by giving
prompt written notice to the Company and the managing underwriter, if any, on or
before the fifth (5th) Business Day prior to the planned effective date of such
Piggyback Registration Statement. The Company may terminate or withdraw any
registration under this Section 4.2.1 prior to the effectiveness of such
registration, whether or not the Investor has elected to include Registrable
Securities in such registration.

  4.2.2   The right of the Investor to registration pursuant to this Section 4.2
will be conditioned upon the Investor’s participation in the underwriting and
the inclusion of the Investor’s Registrable Securities in the underwriting, and
the Company and the Investor will (together with any other Persons distributing
their securities through such underwriting) enter into an underwriting agreement
(including all reasonable and customary questionnaires, powers of attorney,
indemnities, lock-up letters and other documents required under the terms of
such underwriting agreement) in such reasonable and customary form as shall have
been negotiated and agreed to by the Company with the underwriter or
underwriters selected for such underwriting by the Company. If the Investor
disapproves of the terms of the underwriting, the Investor may elect to withdraw
therefrom by written notice to the Company and the managing underwriter.    
4.2.3   If the managing underwriter in any underwritten offering pursuant to a
Piggyback Registration Statement advises the Company that in its sole and
reasonable opinion the number of securities requested to be included in such
registration exceeds the number which can be sold without adversely affecting
the marketability of such offering (including an adverse effect on the per share
offering price), the Company will include in such registration only such number
of securities that in the reasonable opinion of such underwriter can be sold
without adversely affecting the marketability of the offering (including an
adverse effect on the per share offering price), which securities will be so
included in the following order of priority: (i) first, the securities the
Company proposes to sell and (ii) second, the Registrable Securities of the
Investor and any other securities of the Company that have been requested by
other holders of Common Stock having registration rights to be so included, on a
pro rata basis, up to the maximum number of securities the managing underwriter
advises the

7



--------------------------------------------------------------------------------



 



      Company may be sold without adversely affecting the marketability of such
offering.

  4.3   Registration Procedures

Whenever any Registrable Securities are to be registered pursuant to
Section 4.1, the Company will use its commercially reasonable efforts to effect
the registration and sale of such Registrable Securities as soon as reasonably
practicable in accordance with the intended method of disposition thereof and
pursuant thereto. The Company shall, without limitation of its other obligations
set forth in this Agreement:

  4.3.1   Prepare and file, within thirty (30) days after receipt by the Company
of a request by the Investor to file with the SEC a Registration Statement with
respect to such Registrable Securities required to be filed pursuant to
Section 4.1, together with any notices or regulatory filings required to be made
in connection therewith (including filing a copy of the Registration Statement
and any amendments or supplements thereto, with ASX), and thereafter use its
commercially reasonable efforts to cause such Registration Statement to become
effective as soon as reasonably practicable after the filing thereof (with a
copy of the Registration Statement once effective to be lodged with ASIC if
required); provided that, before filing a Registration Statement or any
amendments or supplements thereto, the Company will, at the Company’s expense,
furnish or otherwise make available to the Investor and the Investor’s Counsel
copies of all such documents proposed to be filed and such other documents
reasonably requested by the Investor and the Investor’s Counsel, which documents
will be subject to the review and/or reasonable comment, as applicable, of the
Investor and the Investor’s Counsel, including any comment letter from the SEC
with respect to such filing or the documents incorporated by reference therein
and any response to such comment letter, and provide the Investor and the
Investor’s Counsel reasonable opportunity to participate in the preparation of
such Registration Statement and the opportunity to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s financial books and records, officers, accountants and
other advisors, as the Investor or the Investor’s Counsel may reasonably
request; provided, that, it shall be a condition to such review of such
information that the inspecting person enter into a customary confidentiality
agreement in form and substance reasonably satisfactory to the Company;    
4.3.2   Prepare and file with the SEC (with a copy to be lodged with ASIC if
required) such amendments and supplements to such Registration Statement as may
be necessary to keep such Registration Statement effective for a period of
either (i) not less than, if such Registration Statement is a Piggyback
Registration Statement relating to an underwritten offering, such period as,
based upon the opinion of counsel

8



--------------------------------------------------------------------------------



 



      for the underwriters, a prospectus is required by law to be delivered in
connection with sales of Registrable Securities by an underwriter or dealer or
such shorter period as will terminate when all of the securities covered by such
Registration Statement have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
Registration Statement (but in any event not before the expiration of any longer
period required under the Securities Act) or (ii) continuously in the case of
shelf registration statements, including the Resale Shelf Registration Statement
and any Subsequent Shelf Registration, and any shelf registration statement,
including the Resale Shelf Registration Statement and any Subsequent Shelf
Registration, shall be re-filed upon its expiration (or in each case, such
shorter period ending on the date that the securities covered by such shelf
registration statement cease to constitute Registrable Securities), and cause
the related prospectus to be supplemented by any prospectus supplement as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of the securities covered by such Registration Statement, and as
so supplemented to be filed pursuant to Rule 424 (or any similar provisions then
in force) under the Securities Act; provided that the Company shall not be
required to maintain a Resale Shelf Registration Statement or Subsequent Shelf
Registration after the end of the Resale Effectiveness Period;

  4.3.3   Furnish to the Investor, and each managing underwriter, if any, such
number of copies, without charge, of such Registration Statement, each amendment
and supplement thereto, including each preliminary prospectus, final prospectus,
any other prospectus (including any prospectus filed under Rule 424, Rule 430A
or Rule 430B under the Securities Act and any “issuer free writing prospectus”
as such term is defined under Rule 433 under the Securities Act), all exhibits
and other documents filed therewith and such other documents as the Investor or
such managing underwriter may reasonably request including in order to
facilitate the disposition of the Registrable Securities owned by the Investor,
and upon request a copy of any and all transmittal letters or other
correspondence to or received from, the SEC or any other Governmental Authority
relating to such offer;     4.3.4   Use commercially reasonable efforts to
register or qualify (or exempt from registration or qualification) such
Registrable Securities, and keep such registration or qualification (or
exemption therefrom) effective, under such other securities or blue sky laws of
such United States jurisdictions as the Investor reasonably requests and do any
and all other acts and things that may be reasonably necessary or reasonably
advisable to enable the Investor to consummate the disposition in such
jurisdictions of the Registrable Securities owned by the Investor (provided that
the Company will not be required to (i) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this

9



--------------------------------------------------------------------------------



 



      subsection or (ii) consent to general service of process in suits or to
taxation in any such jurisdiction);

  4.3.5   Notify the Investor, the outside counsel to the Investor (the
“Investor’s Counsel”) and the managing underwriter(s), if any, at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the discovery of the happening of any event
that makes, any statement made in the Registration Statement or related
prospectus or any document incorporated or deemed to be incorporated therein by
reference includes any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing or that otherwise requires the making of any changes in such
Registration Statement, prospectus or documents;     4.3.6   Notify the
Investor, the Investor’s Counsel and the managing underwriter(s), if any,
(i) when such Registration Statement or the prospectus or any prospectus
supplement or post-effective amendment has been filed and, with respect to such
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC for amendments or supplements to such
Registration Statement or to amend or to supplement such prospectus or for
additional information, (iii) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings for such purpose, to the extent that it is aware of such
proceedings and (iv) of the receipt by the Company of any notification with
respect to the suspension of the qualification or exemption from qualification
of any of the Registrable Securities for sale in any jurisdiction, or the
initiation or threatening of any proceeding for such purpose;     4.3.7   Upon
the occurrence of an event contemplated in Section 4.3.5 or in
Section 4.3.6(ii), 4.3.6(iii) or 4.3.6(iv), as soon as reasonably practicable,
(i) prepare and furnish to the Investor a reasonable number of copies of a
supplement or amendment to the Registration Statement or supplement to the
related prospectus or any document incorporated or deemed to be incorporated
therein by reference, or file any other required document so that, in the case
of a Registration Statement, it will not contain any untrue statement of a
material fact or omit to state any fact necessary to make the statements therein
not misleading and that, in the case of any prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statement therein, in light of the circumstances in which
they were made, not misleading or (ii) advise the Investor in writing that the
Registration Statement may be used for the sale of Registrable Securities;

10



--------------------------------------------------------------------------------



 



  4.3.8   Use commercially reasonable efforts to cause all such Registrable
Securities to be listed on each securities exchange on which Common Stock issued
by the Company is then listed or, if no similar securities issued by the Company
are then listed on any securities exchange, use its commercially reasonable
efforts to cause all such Registrable Securities to be listed on the NASDAQ
Global Market;     4.3.9   Provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of such Registration
Statement;     4.3.10   Enter into such customary agreements (including
underwriting agreements and lock-up agreements in customary form (excluding any
lock-up of Registrable Securities), including provisions with respect to
indemnification and contribution in customary form) and take all such other
customary actions as the Investor or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Securities;     4.3.11   In connection with any underwritten offering, make such
representations and warranties to the Investor and the managing underwriter(s),
if any, with respect to the business of the Company and the Company’s
Subsidiaries, and the Registration Statement, prospectus, and documents
incorporated or deemed to be incorporated by reference therein, in each case, in
form, substance and scope as are customarily made by the issuer in underwritten
offerings, and, if true, make customary confirmations of the same if and when
reasonably requested;     4.3.12   If requested by the Investor, or the managing
underwriter(s), if any, promptly include in a prospectus supplement or amendment
such information as the Investor or managing underwriter(s), if any, may
reasonably request in order to permit the intended method of distribution of
such securities and make all required filings of such prospectus supplement or
such amendment as soon as reasonably practicable after the Company has received
such request;     4.3.13   In the case of certificated Registrable Securities,
cooperate with the Investor and the managing underwriter(s), if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
legends) representing Registrable Securities to be sold after receiving written
representations from the Investor that the Registrable Securities represented by
the certificates so delivered by the Investor will be transferred in accordance
with the Registration Statement and applicable law, and enable such Registrable
Securities to be in such denominations and registered in such names as the
Investor or managing underwriters, if any, may request at least two (2) Business
Days prior to any sale of such Registrable Securities;

11



--------------------------------------------------------------------------------



 



  4.3.14   Make available for inspection by the Investor and the Investor’s
Counsel, any underwriter participating in any disposition pursuant to such
Registration Statement and any attorney, accountant or other agent retained by
the Investor or underwriter, to the extent reasonably necessary and solely for
conducting customary due diligence, all financial and other records, pertinent
corporate documents and documents relating to the business of the Company,
provided that, it shall be a condition to such inspection and receipt of such
information that the inspecting person enter into a customary confidentiality
agreement in form and substance reasonably satisfactory to the Company;    
4.3.15   Otherwise use its commercially reasonable efforts to comply with
(i) all applicable rules and regulations of the SEC, (ii) all applicable
Australian securities laws (including any ASIC class orders, policies and
requirements), including the lodgment of any effective Registration Statement
with ASIC, with an Australian offer document if required, and (iii) all
applicable rules and regulations of any applicable securities exchange,
including while the Company is admitted to the official list of ASX, the listing
rules of the ASX, including (A) notifying ASX of the issue of the Registrable
Securities in the form of an Appendix 3B and (B) if any of the Registrable
Securites were issued in reliance on an exception in section 708 of the
Corporations Act, providing the ASX with a notice that complies with section
708A(6) of the Corporations Act in respect of the Registrable Securities;    
4.3.16   Timely provide to its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder
(which need not be audited);     4.3.17   In the event of the issuance of any
stop order suspending the effectiveness of a Registration Statement, or of any
order suspending or preventing the use of any related prospectus or ceasing
trading of any securities included in such Registration Statement for sale in
any jurisdiction, use every commercially reasonable effort to promptly obtain
the withdrawal of such order;     4.3.18   In connection with any underwritten
offering, obtain one or more comfort letters, addressed to the underwriters, if
any, dated the effective date of such Registration Statement and the date of the
closing under the underwriting agreement for such offering, signed by the
Company’s independent registered public accountants (and if necessary, any other
independent registered public accountants of any business acquired by the
Company for which financial statements and financial data are, or are required
to be, included in the Registration Statement) in customary form and covering
such matters of the type customarily covered by comfort letters as such
underwriters shall reasonably request;

12



--------------------------------------------------------------------------------



 



  4.3.19   In connection with any underwritten offering, provide legal opinions
of the Company’s counsel, addressed to the underwriters, if any, dated the date
of the closing under the underwriting agreement, with respect to the
Registration Statement, each amendment and supplement thereto (including the
preliminary prospectus) and such other documents relating thereto as the
underwriter shall reasonably request in customary form and covering such matters
of the type customarily covered by legal opinions of such nature; and     4.3.20
  Obtain any required regulatory approval necessary for the Investor to sell its
Registrable Securities in an offering, other than regulatory approvals required
solely as a result of the nature of the Investor.

As a condition to registering Registrable Securities, the Company may require
the Investor to furnish the Company with such information (including information
regarding the Investor, the Registrable Securities held by the Investor and the
intended method of distribution) reasonably necessary to comply with the
disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.

  4.4   Registration Expenses

  4.4.1   Except as otherwise provided in this Agreement, all fees, costs and
expenses incidental to the Company’s performance of or compliance with this
Agreement, including all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, word processing, duplicating and
printing expenses, messenger, telephone and delivery expenses, expenses incurred
in connection with any road show, and fees, costs and expenses of counsel for
the Company and all independent certified public accountants and other persons
retained by the Company (all such expenses, “Registration Expenses”), will be
borne by the Company. The Company will, in any event, pay its internal expenses
(including all salaries and expenses of its officers and employees performing
legal or accounting duties), the expenses of any annual audit or quarterly
review, the expenses of any liability insurance and the expenses and fees for
listing the securities to be registered on each securities exchange on which
they are required to be listed hereunder. The Investor shall pay all
underwriting discounts, selling commissions and transfer taxes applicable to the
sale of Registrable Securities by the Investor hereunder and any other
Registration Expenses required by law to be paid by the Investor, provided that,
in the event of a registration of Registrable Securities pursuant to a Piggyback
Registration Statement, such underwriting discounts, selling commissions and
transfer taxes shall be payable by the Company and the holders of securities
listed in such Piggyback Registration Statement pro rata on the basis of the
amount of proceeds received from the sale of such securities so registered and
sold in such sale.

13



--------------------------------------------------------------------------------



 



   4.4.2   In connection with any registration, the Company will reimburse the
Investor for its reasonable costs, fees and expenses (other than underwriters’
discounts and commissions), including the reasonable fees and disbursements of
the Investor’s Counsel.

  4.5   Discontinuance of Use of Prospectus

  4.5.1   The Investor agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 4.3.5,
Section 4.3.6(ii), Section 4.3.6(iii) and Section 4.3.6(iv), the Investor will
forthwith discontinue the disposition of its Registrable Securities pursuant to
the Registration Statement until the Investor receives copies of a supplemented
or amended prospectus as contemplated by Section 4.3.7 or until the Company
advises the Investor in writing that the disposition of the Registrable
Securities may resume.     4.5.2   Notwithstanding any other provision of this
Agreement, if the Board of Directors of the Company has determined in good faith
that (i) the disclosure necessary for continued use of the prospectus or
Registration Statement by the Investor could be materially detrimental to the
Company or (ii) the Company is undergoing, or the Board of Directors of the
Company has determined in good faith to evaluate whether there is a need for, a
restatement of its audited financial statements and, as a result thereof, the
Company’s historical financial statements included or incorporated by reference
(or to be included or incorporated by reference) in the Registration Statement
or prospectus may not be relied upon (or the Company believes that it may so
determine), then the Company shall have the right not to file or not to cause
the effectiveness of any registration covering any Registrable Securities and to
suspend the use of the prospectus and the Registration Statement covering any
Registrable Security for such period of time as (x) its use could be materially
detrimental to the Company or (y) is reasonably necessary to complete such
restatement, in either case by delivering written notice of such suspension to
the Investor; provided, however, that during the Resale Effectiveness Period,
the Company may exercise the right to such suspension not more than twice and
for not more than an aggregate of 90 days. From and after the date of a notice
of suspension under this Section 4.4.1, the Investor agrees not to use the
prospectus or Registration Statement until the earlier of (1) notice from the
Company that such suspension has been lifted or (2) the day following the 60th
day of suspension.

  4.6   Rule 144

The Company will use its commercially reasonable efforts to timely file all
reports and other documents required to be filed by it under the Securities Act
and the Exchange Act (or, if the Company is not required to file such reports,
it will, upon the request of the

14



--------------------------------------------------------------------------------



 



Investor, make publicly available such information as necessary to permit sales
pursuant to Rule 144 or Regulation S under the Securities Act), and it will take
such further action as the Investor may reasonably request, to the extent
required from time to time to enable the Investor to sell shares of Registrable
Securities without registration under the Securities Act within the limitation
of the exemptions provided by (i) Rule 144 or Regulation S under the Securities
Act, as such rules may be amended from time to time, or (ii) any similar rule or
regulation hereafter adopted by the SEC. Upon the reasonable request of the
Investor, the Company will deliver to the Investor a written statement as to
whether it has complied with such information requirements, and, if not, the
specifics thereof.

  4.7   Additional Interest

In the event the Company fails to file the Resale Shelf Registration Statement
within sixty (60) days of receipt by the Company of a request from the Investor
pursuant to Section 4.1.1 (or ninety (90) days to the extent the Company
exercises its righs under Section 4.1.6), the Company will pay to the Investor
(i) if prior to the Maturity Date, on the next applicable Interest Payment Date,
an amount equivalent to 0.5% per annum on the principal amount of the
Convertible Loans that have been converted into Registrable Securities and
(ii) if from and after the Maturity Date, on the last day of each fiscal month
of the Company, 1.0% per annum on the principal amount of the Convertible Loans
that have been converted into Registrable Securities, in each case, for each day
that such filing is late.

5  Indemnification

  5.1.1   The Company will, with respect to any Registrable Securities as to
which registration or qualification or compliance under applicable “blue sky”
laws has been effected pursuant to this Agreement, indemnify and hold harmless
the Investor, the Investor’s officers, directors, partners and members, and each
person controlling the Investor within the meaning of Section 15 of the
Securities Act, and each underwriter thereof, if any, and each person who
controls any such underwriter within the meaning of Section 15 of the Securities
Act (collectively, the “Company Indemnified Parties”), against all expenses,
claims, losses, damages and liabilities, joint or several (or actions in respect
thereof) arising out of or based on (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any registration statement,
prospectus, preliminary prospectus, offering circular or other document, or any
amendment or supplement thereto incident to any such registration, qualification
or compliance or based on any omission (or alleged omission) to state therein a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances in which they were made, not misleading,
or (ii) any violation by the Company of any rule or regulation promulgated under
the Securities Act, Exchange Act or other federal or state securities laws
applicable to the Company in connection with any such registration,
qualification or compliance, and, in each such

15



--------------------------------------------------------------------------------



 



      case, the Company will reimburse each of the Company Indemnified Parties
for any reasonable legal and any other expenses reasonably incurred in
connection with investigating, preparing or defending any such claim, loss,
damage, liability or action, as such expenses are incurred, in each case. The
indemnity agreement contained in this Section 5.1.1 shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld, conditioned or delayed), nor shall the Company be
liable to the Company Indemnified Parties in any such case for any such loss,
claim, damage, liability or action (i) to the extent that it arises out of or is
based upon a violation or alleged violation of any state or federal law
(including any claim arising out of or based on any untrue statement or alleged
untrue statement or omission or alleged omission in the registration statement
or prospectus) which occurs in reliance upon and in conformity with written
information furnished expressly for use in connection with such registration by
or on behalf of a Company Indemnified Party or (ii) in the case of a sale
directly by the Investor of Registrable Securities (including a sale of such
Registrable Securities through any underwriter retained by the Investor engaging
in a distribution solely on behalf of the Investor), such untrue statement or
alleged untrue statement or omission or alleged omission was corrected in a
final or amended prospectus delivered to the Investor prior to the confirmation
of the sale of the Registrable Securities to the person asserting any such loss,
claim, damage or liability, and the Investor failed to deliver a copy of the
final or amended prospectus at or prior to the confirmation of the sale of the
Registrable Securities to the person asserting any such loss, claim, damage or
liability in any case in which such delivery is required by the Securities Act.

  5.1.2   The Investor will, if Registrable Securities held by the Investor are
included in the securities as to which such registration or qualification or
compliance under applicable “blue sky” laws is being effected, indemnify and
hold harmless the Company, each of its directors, officers, partners and
members, each underwriter, if any, of the Company’s securities covered by such a
registration, and each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act (collectively, the
“Investor Indemnified Parties”), against all expenses, claims, losses, damages
and liabilities, joint or several (or actions in respect thereof) arising out of
or based on (i) any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, prospectus, preliminary
prospectus, offering circular or other document, or any amendment or supplement
thereto incident to any such registration, qualification or compliance or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances in which they were made, not misleading, to the extent, but
only to the extent, that such untrue statement (or alleged untrue statement)

16



--------------------------------------------------------------------------------



 



or omission (or alleged omission) is made in such registration statement,
prospectus, offering circular or other document in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Investor and stated to be specifically for use therein, or (ii) any
violation by the Investor of any rule or regulation promulgated under the
Securities Act, Exchange Act or state securities law applicable to the Investor
in connection with such registration, qualification or compliance, and in each
such case the Investor will reimburse each of the Investor Indemnified Parties
for any reasonable legal or any other expenses reasonably incurred in connection
with investigating, preparing or defending any such claim, loss, damage,
liability or action, as such expenses are incurred, in each case, provided,
however, that in no event shall any indemnity under this Section 5.1.2 payable
by the Investor exceed the amount by which (x) the net proceeds actually
received by the Investor from the sale of Registrable Securities included in
such registration exceeds (y) the amount of any other losses, expenses,
settlements, damages, claims and liabilities that the Investor has been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission or violation. The indemnity agreement contained in this Section
5.1.2 shall not apply to amounts paid in settlement of any loss, claim, damage,
liability or action if such settlement is effected without the consent of the
Investor (which consent shall not be unreasonably withheld, conditioned or
delayed), nor shall the Investor be liable to any Investor Indemnified Party for
any such loss, claim, damage, liability or action where such untrue statement or
alleged untrue statement or omission or alleged omission was corrected in a
final or amended prospectus prior to the confirmation of the sale of the
Registrable Securities to the person asserting any such loss, claim, damage or
liability, and the Company or the underwriters failed to deliver a copy of the
final or amended prospectus at or prior to the confirmation of the sale of the
Registrable Securities to the person asserting any such loss, claim, damage or
liability in any case in which such delivery is required by the Securities Act.

  5.1.3   Each party entitled to indemnification under this Section 5 (the
“Indemnified Party”) shall give written notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to participate or to assume the defense of any
such claim or any litigation resulting therefrom, provided, however, that
counsel for the Indemnifying Party, who shall conduct the defense of such claim
or litigation, shall be approved by the Indemnified Party (whose approval shall
not unreasonably be withheld, conditioned or delayed), and the Indemnified Party
may participate in such defense at such party’s expense; provided, further,
however, that an Indemnified Party (together with all other Indemnified Parties
which may be represented without conflict by one

17



--------------------------------------------------------------------------------



 



      counsel) shall have the right to retain one separate counsel, with the
reasonable fees and expenses to be paid by the Indemnifying Party, if
representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to conflicting interests between
such Indemnified Party and any other party represented by such counsel in such
proceeding. The failure of any Indemnified Party to give notice as provided
herein shall relieve the Indemnifying Party of its obligations under this
Section 5 only to the extent that the failure to give such notice is materially
prejudicial or harmful to an Indemnifying Party’s ability to defend such action.
No Indemnifying Party, in the defense of any such claim or litigation, shall,
except with the consent of each Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), consent to entry of any judgment
or enter into any settlement which does not include as an unconditional term
thereof the giving by the claimant or plaintiff to such Indemnified Party of a
release from all liability in respect to such claim or litigation. The indemnity
agreements contained in this Section 5 shall not apply to amounts paid in
settlement of any loss, claim, damage, liability or action if such settlement is
effected without the consent of the Indemnifying Party, which consent shall not
be unreasonably withheld, conditioned or delayed. The indemnification set forth
in this Section 5 shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

  5.1.4   If the indemnification provided for in this Section 5 is held by a
court of competent jurisdiction to be unavailable to an Indemnified Party, other
than pursuant to its terms, with respect to any claim, loss, damage, liability
or action referred to therein, then, subject to the limitations contained in the
last sentence of this Section 5.1.4, the Indemnifying Party, in lieu of
indemnifying such Indemnified Party hereunder, shall contribute to the amount
paid or payable by such Indemnified Party as a result of such claim, loss,
damage, liability or action in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party on the one hand and the Indemnified
Party on the other in connection with the actions that resulted in such claims,
loss, damage, liability or action, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact related to information supplied by the
Indemnifying Party or by the Indemnified Party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and the Investor agree that it would not be
just and equitable if contribution pursuant to this Section 5.1.4 were based
solely upon the number of entities from whom contribution was requested or by
any other method of allocation which does not take account of the equitable
considerations referred to above in this Section 5.1.4. In no event shall the
Investor’s contribution obligation under this Section 5.1.4 exceed (i) the

18



--------------------------------------------------------------------------------



 



      amount by which the net proceeds actually received by the Investor from
the sale of Registrable Securities included in such registration exceeds (ii)
the amount of any other losses, expenses, settlements, damages, claims and
liabilities that the Investor has been required to pay by reason of such untrue
or alleged untrue statement or omission or alleged omission or violation. No
person guilty of fraudulent misrepresentation (within the meaning of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

  5.1.5   Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in an underwriting agreement entered
into in connection with an underwritten public offering are in conflict with the
foregoing provisions, the provisions in such underwriting agreement shall
control.

6   Miscellaneous

  6.1   Notices

  6.1.1   Notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by fax, as follows:

  6.1.1.1   if to the Company to:

HeartWare International, Inc.
14000-14050 NW 57th Court
Miami Lakes, FL 33014
Attention: David McIntyre
Fax: (305) 818-4123
Email: dmcintyre@heartwareinc.com

      with a copy (which shall not constitute notice) to:

Shearman & Sterling LLP
599 Lexington Avenue
New York, NY 10022
Attention: Clare O’Brien
               Robert M. Katz
Fax: (212) 848-7179

  6.1.1.2   if to the Investor to:

Thoratec Corporation
6035 Stoneridge Drive
Pleasanton, CA 94588
Attention: Gary Burbach

19



--------------------------------------------------------------------------------



 



Fax: (925) 264-4341
Email: gary.burbach@thortec.com

      with a copy (which shall not constitute notice) to:

Latham & Watkins LLP
650 Town Center Drive, 20th Floor
Costa Mesa, CA 92626
Attn: Charles K. Ruck
Tad J. Freese
Fax: (714) 755-8290
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by fax shall be deemed to have been given when
sent with confirmation of receipt; provided that if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient.

  6.1.2   Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto in
accordance with the provisions hereof.

  6.2   Termination

This Agreement shall be effective as of the date hereof and shall terminate with
respect to the Investor with respect to all provisions (other than Section 4,
Section 5 or Section 6), unless otherwise provided herein, on the date on which
(i) no Loans remain outstanding and/or available for Borrowing and no amounts
remain in the Escrow Account and (ii) there cease to be any Registrable
Securities outstanding.

  6.3   Governing Law

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

  6.4   Submission to Jurisdiction

  6.4.1   The Company and the Investor each irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America sitting in the
Borough of Manhattan, New York, New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or

20



--------------------------------------------------------------------------------



 



      proceeding may be heard and determined in such New York State or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

  6.4.2   The Company and the Investor each irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State court or Federal court of the United States of America sitting in the
Borough of Manhattan, New York, New York. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.     6.4.3   Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 6.1. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.

  6.5   Waiver of Jury Trial

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 6.5.

  6.6   Severability

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby (it being
understood that the invalidity of a particular provision in a particular
jurisdiction shall not in and of itself affect the validity of such provision in
any other jurisdiction). The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal or unenforceable provisions with valid
provisions the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.

21



--------------------------------------------------------------------------------



 



  6.7   Entire Agreement

This Agreement, the other Loan Documents, the Definitive Agreement and the other
documents contemplated hereby and thereby constitute the entire contract between
the parties relative to the subject matter hereof. Any other previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement, the other Loan Documents, the Definitive Agreement and the other
documents contemplated hereby and thereby. Nothing in this Agreement or in the
other Loan Documents, expressed or implied, is intended to confer upon any
person (other than the parties hereto and thereto, their respective successors
and assigns permitted hereunder and, to the extent expressly contemplated
hereby, the Related Parties of the Investor) any rights, remedies, obligations
or liabilities under or by reason of this Agreement or the other Loan Documents.

  6.8   Amendment and Waiver

  6.8.1   No failure or delay of the Investor in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Investor hereunder are cumulative and are not exclusive of any rights or
remedies that it would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Company therefrom shall in any
event be effective unless the same shall be permitted by Section 6.8.2, and then
such waiver or consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on the Company in any case
shall entitle the Company to any other or further notice or demand in similar or
other circumstances.     6.8.2   Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Company and the Investor.

  6.9   Successors and Assigns

  6.9.1   This Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement. Any purported assignment or
delegation in violation of this Agreement shall be null and void ab initio.

22



--------------------------------------------------------------------------------



 



  6.9.2   The Company shall not assign any or all of its rights or obligations
under this Agreement without the prior written consent of the Investor.    
6.9.3   All or a portion of the rights and obligations of the Investor under
this Agreement in proportion, and to the extent applicable, to the Loans,
Commitments, Escrow Funds or Registrable Securities so transferred or assigned
may be assigned to a transferee or assignee in connection with any transfer or
assignment of Loans, Commitments, Escrow Funds or Registrable Securities under
the Loan Agreement; provided, however, that (a) such transfer must otherwise be
effected in accordance with applicable securities laws, (b) prior written notice
of such assignment is given to the Company, (c) the Company is, within a
reasonable time after such transfer, furnished with written notice of the name
and address of such transferee or assignee and the Registrable Securities with
respect to which such registration rights are being assigned and (d) such
transferee or assignee agrees to be bound by, and subject to, this Agreement
with respect to the rights and obligations so assigned to the same extent as the
Investor, pursuant to a written instrument in form and substance reasonably
acceptable to the Company. In the event any transfer of rights and obligations
pursuant to this Agreement occurs, the transferee or assignee shall be treated
as the Investor for all purposes hereunder with respect to such rights and
obligations so assigned and each reference to the “Investor” herein shall be
deemed to be a reference to the Investor taken together with such assignee or
transferee, mutatis mutandis, and any rights exercisable, or determination or
appointments to be made, by the Investor hereunder shall be exercisable by the
holders of a majority of the Registrable Securities hereunder at the time such
determination is made. Each party to this Agreement shall have the absolute
right to exercise or refrain from exercising any right or rights that such party
may have by reason of this Agreement, and such party shall not incur any
liability to any other party or other holder of any securities of the Company as
a result of exercising or refraining from exercising any such right or rights.  
  6.10   No Third-Party Beneficiaries

Nothing in this Agreement is intended to or shall confer any rights or benefits
upon any Person other than the parties hereto.

23



--------------------------------------------------------------------------------



 



  6.11   Expenses

Except as provided in Section 4.4, all fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including accounting and legal fees shall be paid by the party incurring such
expenses.

  6.12   Binding Effect

This Agreement shall become effective when it shall have been executed by each
of the parties hereto and thereto and when the Investor shall have received
counterparts hereof and thereof which, when taken together, bear the signatures
of each of the other parties hereto and thereto.

  6.13   Counterparts

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract, and shall
become effective as provided in Section 6.12. Delivery of an executed signature
page to this Agreement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.
[Remainder of Page Intentionally Left Blank]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
HEARTWARE INTERNATIONAL, INC., as the Company

         
By:
  /s/ Douglas Godshall
 
   
Name:
  Douglas Godshall    
Title:
  President and Chief Executive Officer    
 
        THORATEC CORPORATION, as the Investor    
 
       
By:
  /s/ Gerhard F. Burbach
 
   
Name:
  Gerhard F. Burbach    
Title:
  President and Chief Executive Officer    

 